Name: Council Regulation (EEC) No 3489/84 of 11 December 1984 amending Regulation (EEC) No 1603/83 laying down special measures for the disposal of dried grapes and dried figs held by storage agencies
 Type: Regulation
 Subject Matter: foodstuff;  economic policy;  plant product;  trade policy
 Date Published: nan

 14 . 12. 84 Official Journal of the European Communities No L 327/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3489/84 of 11 December 1984 amending Regulation (EEC) No 1603/83 laying down special measures for the disposal of dried grapes and dried figs held by storage agencies only at prices which would jeopardize the balance of the market ; whereas these products should be sold for the specific uses indicated in Regulation (EEC) No 1603/83 ; whereas to that end the latter Regulation should be amended, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Par ­ liament (2), Whereas Regulation (EEC) No 1603/83 (J) lays down special measures for the disposal of dried grapes and dried figs from the 1981 harvest held by storage agen ­ cies ; Whereas certain quantities of dried grapes and dried figs from the 1982 harvest, bought by storage agencies pursuant to Council Regulation (EEC) No 2194/81 of 27 July 1981 laying down the general rules for the system of production aid for dried figs and dried grapes (4), as last amended by Regulation (EEC) No 3009/83 (5), are still in stock ; whereas possible sales of these products for human consumption could be made HAS ADOPTED THIS REGULATION Article 1 Regulation (EEC) No 1603/83 is hereby amended as follows : 1 . in the title, 'from the 1981 harvest' is deleted ; 2 . in the first subparagraph of Article 1 ( 1 ), 'from the 1981 harvest' is replaced by 'from the' 1981 and 1982 harvest'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 December 1984. For the Council The President A. DEASY (') OJ No C 131 , 18 . 5 . 1984, p. 3 . (2) OJ No C 300 , 12 . 11 . 1984, p. 57 . (') OJ No L 159 , 17 . 6 . 1983 , p. 5 . (4) OJ No L 214, 1 . 8 . 1981 , p. 1 . 0 OJ No L 296, 28 . 10 . 1983 , p. 1 .